DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including:
“the output shaft of the engine is stopped at a predetermined angle when stopping the engine,
the rotary member is mounted on the output shaft such that none of the rolling masses is situated within a predetermined angle range of the rotary member immediately above the rotational center axis of the rotary member when the engine is stopped, and
the predetermined angle range is a range in which the inertia body is to be supported by only one of the rolling masses gravitationally dropped onto the rotary member” [Claim 1].
The functional limitations noted above have been given patentable weight. For example, while MPEP 2114 indicates that functional limitations may be considered inherent to a prior art reference if that prior art reference is structurally identical to the device of the instant application, the functional limitations are not inherent to any prior 
Horita (US 2017/0234401) discloses: a torsional vibration damper, comprising: a rotary member (5) that is rotated integrally with an output shaft (6) of an engine; a plurality of rolling masses (3), each of which is held by the rotary member to revolve around a rotational center axis (O) of the rotary member by rotating the rotary member, while being allowed to move in a radial direction; and an inertia body (1), wherein the inertia body comprises a plurality of raceway surfaces (4) to which the rolling masses are contacted centrifugally, a curvature radius of each of the raceway surfaces is individually shorter than a curvature radius of an outer circumference of the rotary member. However, Horita never discloses how the device of Horita may be stopped, and thus Horita would not disclose any specific orientation of the device when the device of Horita is stopped. Therefore, Horita does not disclose the above identified claim limitations. 
Paragraphs [0007]-[0010] contemplate specific benefits of the claimed configuration, particularly the prevention of the rolling masses from gravitationally dropping when the claimed torsional vibration damper is stopped. The specification of the instant application contemplating specific benefits of the claimed configuration is a factor that weighs towards patentability. Furthermore, no prior art of record describes how the prior art torsional vibration dampers are stopped, and thus no prior art of record would then describe any particular configuration when the prior art torsional vibration damper is stopped. Therefore, no prior art of record provides sufficient motivation to sustain a conclusion that it would be obvious to provide the claimed configuration within 
Claim 2 is similar to Claim 1, however, recites a control device that adjusts the angle of the output shaft. This feature is not disclosed by the prior art of record and thus Claim 2 is also considered unobvious over the prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656            

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656